ICJ_116_ArmedActivities_COD_UGA_2000-07-01_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS ARMEES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU IFF JUILLET 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO vy. UGANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 1 JULY 2000
Mode officiel de citation:

Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda), mesures conservatoires,
ordonnance du 1°” juillet 2000, C.1.J. Recueil 2000, p. 111

Official citation:

Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Uganda), Provisional Measures,
Order of I July 2000, L C.J. Reports 2000, p. 111

 

N° de vente:
ISSN 0074-4441 Sales number 780

ISBN 92-1-070854-7

 

 

 
IFR JUILLET 2000

ORDONNANCE

ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

1 JULY 2000

ORDER
111

COUR INTERNATIONALE DE JUSTICE

2000 ANNÉE 2000
1° juillet
Role général

n° 116 1° juillet 2000

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. GUILLAUME, président; MM. Opa, BEDjAOUI, RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, M HIGGIns,
MM. PARRA-ARANGUREN, KOOIMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,

Rend l'ordonnance suivante:

1. Considérant que, par une requéte enregistrée au Greffe de la Cour le
23 juin 1999, la République démocratique du Congo (dénommée ci-après
le «Congo») a introduit une instance contre la République de l'Ouganda
(dénommée ci-après I’«Ouganda») au sujet d’un différend relatif à «des
actes d'agression armée perpétrés par l’'Ouganda sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l'unité africaine» ;

4
112 ACTIVITÉS ARMEES (ORDONNANCE | VIT 00)

2. Considérant que, dans cette requéte, le Congo se référe, pour fonder
la compétence de la Cour, aux déclarations faites par les deux Etats en
application du paragraphe 2 de l’article 36 du Statut;

3. Considérant que, dans ladite requête, le Congo indique que I’«agres-
sion armée de troupes ougandaises en territoire congolais a entraîné entre
autres la violation de la souveraineté et de l'intégrité territoriale de la
République démocratique du Congo» et que «[l]'invasion de la Répu-
blique démocratique du Congo s’est étendue au point que les zones de
conflit concernent actuellement sept provinces, soit le Nord-Kivu, le Sud-
Kivu, le Maniema, la Province orientale, le Katanga, l’Equateur et le
Kasai oriental»; qu'il rappelle «tous les efforts entrepris par le Gouver-
nement congolais en vue de faire prévaloir son bon droit pour obtenir le
départ des troupes étrangères », notamment auprès de l'Organisation des
Nations Unies et de l'Organisation de l'unité africaine: et qu’il observe
qu’«[e]n apportant ... une aide illimitée en armes et en troupes armées à
des rebelles, avec en compensation l'exploitation des richesses congolaises
à leur profit, l'Ouganda a défié la communauté internationale et créé un
dangereux précédent», que «l'invasion de son territoire qui a nécessité et
nécessite encore des efforts financiers démesurés a entraîné une paralysie
de la plupart des secteurs économiques du pays préjudiciable au peuple
congolais» et que «l'Ouganda a empêché le règlement pacifique de la
rébellion qui est un problème interne à la République démocratique du
Congo»;

4. Considérant que, dans sa requête, le Congo soutient également que
l«agression armée de troupes ougandaises en territoire congolais a
entraîné … des violations du droit international humanitaire et des vio-
lations massives des droits de l’homme»; qu'il précise que «[I]’ensemble
des violations successives des droits de l’homme perpétrées par la Répu-
blique ougandaise» a fait l’objet de deux Livres blancs du ministère des
droits humains, annexés à la requête: et qu'il fait état de massacres, viols,
tentatives d’enlèvements et d’assassinats, arrestations, détentions arbi-
traires, traitements inhumains et dégradants, pillages systématiques des
institutions publiques et privées et expropriations des biens de la popula-
tion civile:

5. Considérant que, dans la requête, le Congo mentionne «les viola-
tions graves auxquelles l'Ouganda s’est livré», en se référant notamment
«aux grands principes du droit international», et qu'il cite à cet égard la
violation du paragraphe 4 de l’article 2 de la Charte des Nations Unies,
des articles 3 et suivants de la Charte de l'Organisation de l'unité afri-
caine, des règles énoncées dans la déclaration universelle des droits de
l'homme et le pacte international relatif aux droits civils et politiques de
1966, ainsi que des dispositions des conventions de Genève de 1949, des
protocoles additionnels de 1977, de la convention de New York de 1984
contre la torture et autres peines ou traitements cruels, inhumains ou
dégradants et de la convention de Montréal de 1971 pour la répression
d’actes illicites dirigés contre la sécurité de l'aviation civile;

6. Considérant que le Congo ajoute que, par sa requête, il «entend
113

ACTIVITÉS ARMÉES (ORDONNANCE | VII 00)

qu’il soit mis fin au plus tôt [aux] actes d’agression dont [il] est victime et
qui constituent une sérieuse menace pour la paix et la sécurité en Afrique
centrale en général et particulièrement dans la région des Grands Lacs»
et qu’il «entend également obtenir réparation pour les actes de destruc-
tion intentionnelle et de pillage ainsi que la restitution des biens et res-
sources nationales dérobées au profit de l'Ouganda»;

7. Considérant qu’au terme de sa requête le Congo conclut comme

suit:

«En conséquence, tout en se réservant le droit de compléter et pré-

ciser la présente demande en cours d’instance, la République démo-
cratique du Congo prie la Cour de:

Dire et juger que:

a)

b)

c)

d)

lOuganda s’est rendu coupable d’un acte d'agression au sens de
Particle 1 de la résolution 3314 de l’Assemblée générale des
Nations Unies du 14 décembre 1974 et de la jurisprudence de la
Cour internationale de Justice, en violation de l’article 2, para-
graphe 4, de la Charte des Nations Unies;

de même, l’Ouganda viole continuellement les conventions de
Genève de 1949 et leurs protocoles additionnels de 1977, bafouant
ainsi les règles élémentaires du droit international humanitaire
dans les zones de conflits, se rendant également coupable de vio-
lations massives des droits de l’homme au mépris du droit cou-
tumier le plus élémentaire;

plus spécifiquement, en s’emparant par la force du barrage
hydroélectrique d’Inga, et en provoquant volontairement des
coupures électriques régulières et importantes, au mépris du
prescrit de l’article 56 du protocole additionnel de 1977,
l'Ouganda s’est rendu responsable de très lourdes pertes hu-
maines dans la ville de Kinshasa forte de 5 millions d'habitants
et alentour;

en abattant à Kindu, le 9 octobre 1998, un Boeing 727, propriété
de la compagnie Congo Airlines, et en provoquant ainsi la mort
de quarante personnes civiles, ’Ouganda a également violé
la convention relative à l’aviation civile internationale du 7 dé-
cembre 1944 signée à Chicago, la convention de La Haye du
16 décembre 1970 pour la répression de la capture illicite d’aéro-
nefs et la convention de Montréal du 23 septembre 1971 pour la
répression d’actes illicites dirigés contre la sécurité de l’aviation
civile.

En conséquence, et conformément aux obligations juridiques inter-

nationales susmentionnées, dire et juger que:

D

2)

toute force armée ougandaise participant à l’agression doit quit-
ter sans délai le territoire de la République démocratique du
Congo;

lOuganda a l'obligation de faire en sorte que ses ressortissants,
114 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

tant personnes physiques que morales, se retirent immédiatement
et sans condition du territoire congolais;

3) la République démocratique du Congo a droit a obtenir de
l'Ouganda le dédommagement de tous les pillages, destructions,
déportations de biens et de personnes et autres méfaits qui sont
imputables a ’Ouganda et pour lesquels la République démocra-
tique du Congo se réserve le droit de fixer ultérieurement une
évaluation précise des préjudices, outre la restitution des biens
emportés» ;

8. Considérant que, le 23 juin 1999, le greffier a notifié, par télécopie et
par lettre, le dépôt de cette requête au Gouvernement ougandais, et
qu'une copie certifiée conforme lui en a été transmise; que, conformé-
ment au paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règle-
ment, des copies de la requête ont été transmises aux Membres des
Nations Unies, par l'entremise du Secrétaire général, ainsi qu'aux autres
Etats admis à ester devant la Cour; et que, par une ordonnance du
21 octobre 1999, la Cour a fixé au 21 juillet 2000 et au 21 avril 2001 les
dates d'expiration des délais pour le dépôt du mémoire du Congo et du
contre-mémoire de lOuganda, respectivement;

9. Considérant que, le 19 juin 2000, le Congo a présenté à la Cour une
demande en indication de mesures conservatoires en invoquant l’article
41 du Statut de la Cour et les articles 73, 74 et 75 de son Règlement; et
considérant que, dans cette demande, le Congo, se référant au para-
graphe 4 de l’article 74 du Règlement, a prié aussi le président de la Cour
d'exercer le pouvoir qui lui est conféré par cette disposition d'inviter la
République de l'Ouganda à «agir de manière que toute ordonnance de la
Cour sur la demande en indication de mesures conservatoires puisse
avoir les effets voulus»:

10. Considérant que, dans cette demande en indication de mesures
conservatoires, le Congo expose que:

«[djepuis le 5 juin dernier, la reprise des combats opposant les
troupes armées de la République de l’'Ouganda à une autre armée
étrangère ont causé des dommages considérables à la République
démocratique du Congo et à sa population»;

qu'il indique que «[c]es agissements ont fait l’objet d’une condamnation
unanime, y compris par le Conseil de sécurité de l'ONU»: qu'il soutient
que

«feln dépit de la formulation de promesses et de déclarations de
principe, la République de l'Ouganda a poursuivi sa politique
d'agression, ses interventions armées brutales, ses exactions et ses
pillages »

et que «{cl’est d’ailleurs la troisième guerre de Kisangani, après celle
d'août 1999 et de mai 2000, que la République de l’Ouganda a
déclenchée...»; et qu’il observe en outre que ces faits «ne constituent

7
115 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

qu'un épisode supplémentaire attestant de l'intervention militaire et para-
militaire et de l'occupation que la République de l'Ouganda a entamées
en août 1998» et «traduisent tout particulièrement les conflits entre les
forces étrangères qui se livrent au pillage organisé des ressources natu-
relles et des biens et équipements de la République démocratique du
Congo»:

11. Considérant que, dans ladite demande en indication de mesures
conservatoires, le Congo fait valoir que «[clhaque jour qui passe cause à
la République démocratique du Congo et à ses habitants un préjudice
grave et irréparable» et qu'il est «urgent que les droits de la République
démocratique du Congo soient garantis conformément à la Charte des
Nations Unies et au Statut de la Cour»;

12. Considérant que le Congo ajoute que sa demande «se greffe direc-
tement sur le différend qu’{il] a porté» devant la Cour, dont «[Ila com-
pétence prima facie … ne saurait faire de doute»;

13. Considérant qu'au terme de sa demande le Congo prie la Cour
d'indiquer d'urgence les mesures conservatoires suivantes:

«1) le Gouvernement de la République de |’Ouganda doit ordonner
à son armée de se retirer immédiatement et complètement de
Kisangani;

2) le Gouvernement de la République de l'Ouganda doit ordonner
à son armée d'arrêter immédiatement tout combat ou activité
militaire sur le territoire de la République démocratique du
Congo, de se retirer immédiatement et complètement de ce ter-
ritoire, et doit cesser immédiatement de fournir, directement ou
indirectement, tout appui à tout Etat ou tout groupe, organisa-
tion, mouvement ou individu se livrant ou se disposant à se
livrer à des activités militaires sur le territoire de la République
démocratique du Congo;

3) le Gouvernement de la République de l'Ouganda doit prendre
toutes les mesures en son pouvoir pour que les unités, forces ou
agents qui relèvent ou pourraient relever de son autorité. qui
bénéficient ou pourraient bénéficier de son appui, ainsi que les
organisations ou personnes qui pourraient se trouver sous son
contrôle, son autorité ou son influence, cessent immédiatement
de commettre ou d'inciter à commettre des crimes de guerre ou
toute autre exaction ou acte illicite à l'encontre de toutes les
personnes sur le territoire de la République démocratique du
Congo;

4) le Gouvernement de la République de lOuganda doit cesser
immédiatement tout acte ayant pour but ou pour effet d’inter-
rompre, d’entraver ou de gêner des actions visant à faire béné-
ficier la population des zones occupées de leurs droits fonda-
mentaux de la personne, en particulier à la santé et à l'éducation;

5) le Gouvernement de la République de l'Ouganda doit cesser
116 ACTIVITÉS ARMÉES (ORDONNANCE | VIT 00)

immédiatement toute exploitation illégale des ressources natu-
relles de la République démocratique du Congo, ainsi que tout
transfert illégal de biens, d'équipements ou de personnes à des-
tination de son territoire;

6) le Gouvernement de la République de lOuganda doit doréna-
vant respecter pleinement le droit à la souveraineté, à l’indépen-
dance politique et à l'intégrité territoriale que possède la Répu-
blique démocratique du Congo, ainsi que les droits et libertés
fondamentales que possèdent toutes les personnes sur le terri-
toire de la République démocratique du Congo.

En tout état de cause, la République démocratique du Congo se
permet de rappeler respectueusement à la Cour les pouvoirs qui lui
sont conférés par les articles 41 de son Statut et 75 de son Règle-
ment, qui l’autorisent en l'espèce à indiquer toutes les mesures
conservatoires qu’elle estimerait nécessaires en vue de mettre fin à la
situation intolérable qui perdure en République démocratique du
Congo, et en particulier dans la région de Kisangani»:

14. Considérant que, dès réception du texte de la demande en indica-
tion de mesures conservatoires, le greffier, conformément au para-
graphe 2 de l’article 73 du Règlement, en a fait tenir une copie certifiée
conforme au Gouvernement ougandais; et que le greffier a également
informé le Secrétaire général de l'Organisation des Nations Unies du
dépôt de la demande;

15. Considérant que, par des lettres en date du 19 juin 2000, le prési-
dent de la Cour s’est adressé aux Parties dans les termes suivants:

«Agissant conformément aux dispositions du paragraphe 4 de
l'article 74 du Règlement de la Cour, j'appelle par la présente l’atten-
tion des deux Parties sur la nécessité d’agir de manière que toute
ordonnance de la Cour sur la demande en indication de mesures
conservatoires puisse avoir les effets voulus»;

16. Considérant que, par des lettres en date du 20 juin 2000, le greffier
a informé les Parties que la Cour avait fixé au 26 juin 2000 la date
d'ouverture de la procédure orale prévue au paragraphe 3 de l’article 74
du Règlement, au cours de laquelle elles pourraient présenter leurs obser-
vations sur la demande en indication de mesures conservatoires:

17. Considérant qu’aux audiences publiques tenues les 26 et 28 juin
2000 des observations orales sur la demande en indication de mesures
conservatoires ont été présentées :

au nom du Congo:
par M° Michel Lion, agent,
S. Exc. M. She Okitundu,
M. Ntumba Luaba,
M. Olivier Corten;
117 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

au nom de l'Ouganda:

par S. Exc. l'honorable Bart M. Katureebe, agent,
M. Ian Brownlie,
M. Paul S. Reichler;

x Ok

18. Considérant qu'à l’audience le Congo a réitéré pour l'essentiel
l'argumentation développée dans sa requête et sa demande en indication
de mesures conservatoires; qu'il a observé que l’article 41 du Statut
confère «un pouvoir d'appréciation considérable à la Cour, en prévoyant
qu'elle peut indiquer des mesures conservatoires» et que «[l]a seule condi-
tion explicitement énoncée est que les circonstances exigent l'adoption de
telles mesures»; qu'il a exposé que «tel était indéniablement le cas en
l'espèce eu égard à l'extrême gravité de la situation ... sur le terrain»,
caractérisée par la présence militaire et paramilitaire de l’armée ougan-
daise sur le territoire congolais, des affrontements répétés entre les forces
armées de ?Ouganda et celles d’un autre pays voisin dans la ville de
Kisangani, la persistance et l'aggravation des rivalités économiques pour
la mainmise sur les richesses du Congo, ainsi que la persistance et l'aggra-
vation des exactions touchant directement la population civile:

19. Considérant qu'à l'audience le Congo, se référant à la jurispru-
dence de la Cour, a précisé que les conditions d'urgence et de risque de
dommage irréparable auxquelles est subordonnée l’indication de mesures
conservatoires étaient réunies en lespéce; qu'il a notamment exposé que
«chaque jour qui passe, le territoire de la République démocratique du
Congo continue d'être occupé, ses ressources et ses biens font l’objet d’un
pillage organisé, ses habitants sont enlevés, blessés ou tués», qu’«il est
difficile d'imaginer dommage plus «irréparable» que celui-là», et
qu’«[aJucune restitution, indemnité ou prestation matérielle quelconque
ne pourra entièrement réparer la mort, la souffrance et l’humiliation que
subissent quotidiennement la République démocratique du Congo et ses
habitants»; qu’il a ajouté que «[lJorsqu’un conflit armé se développe et
met en danger non seulement les droits et intérêts de l'Etat, mais aussi la
vie de ses habitants, l'urgence des mesures conservatoires et le caractère
irréparable du dommage ne sauraient faire de doute»: et qu'il a fait
valoir que, «dans deux affaires récentes, la vie d'un seul individu a justifié
l'indication de mesures tendant à éviter que l’irréparable ne se produise»
et qu’«[a] fortiori [il faut] d'urgence indiquer des mesures lorsque ... ce
sont des centaines, voire des milliers de personnes qui sont condamnées à
une mort certaine...» :

20. Considérant que le Congo a par ailleurs observé que «la circons-
tance que certaines hautes autorités ougandaises aient officiellement
déclaré accepter de retirer leurs troupes de la région de Kisangani et
qu'une amorce de retrait ait effectivement eu lieu n’est ... nullement
de nature à remettre en cause» la nécessité d’indiquer d'urgence des

10
118 ACTIVITÉS ARMÉES (ORDONNANCE | VII 00)

mesures, et que «ces déclarations ne vis{aient] ... [pas] l’ensemble du terri-
toire congolais»; et qu’il a soutenu au surplus que, conformément à la
jurisprudence de la Cour, «l'existence d’engagements par lesquels
l’une ou l’autre Partie accepterait de mettre immédiatement fin aux actes
qui sont à la base de la demande en indication de mesures conservatoires
n’empéche pas la Cour d’accéder à celle-ci»;

21. Considérant qu’à l'audience le Congo a également soutenu qu'il
existait «un lien adéquat entre les mesures demandées et les droits pro-
tégés»; qu'il a exposé, sur la base d’une comparaison du texte de la
demande en indication de mesures conservatoires et de celui de la requête
introductive d'instance, que les «catégories de fait visées sont sem-
blables» et que les «règles de droit applicables sont similaires»: et qu'il
a précisé ce qui suit:

«Pour autant, et à ce stade préliminaire de la demande en indica-
tion de mesures conservatoires, la République démocratique du
Congo ne demande pas à la Cour de condamner l'Ouganda, de lui
réclamer une indemnité au titre de réparation due, ou même de
déclarer, en tout cas dans le dispositif de la demande en indication
de mesures conservatoires, que l’'Ouganda a violé le droit internatio-
nal. Le retrait des troupes, ou la fin du soutien aux forces irrégulié-
res, sont prescrites non en tant que conséquences du constat de la
violation préalable du droit international par l'Ouganda, mais seu-
lement en tant que mesures préservant les droits de la République
démocratique du Congo jusqu’à ce que la Cour ait pu trancher le
différend sur le fond. Dans ces conditions, les demandes formulées
correspondent, mutatis mutandis, a celles que la Cour a indiquées
dans d’autres précédents qui ne sont pas sans rapport avec la pré-
sente espèce, qu’il s'agisse de l’affaire des Activités militaires, du Dif-
Jférend frontalier, du Génocide, ou encore de la Frontière terrestre et
maritime» ;

22. Considérant qu'à l’audience le Congo a en outre allégué que la
Cour a compétence prima facie «pour connaître du différend qui fait
l’objet de la requête» compte tenu des déclarations d’acceptation de sa
juridiction obligatoire déposées par les deux Parties; et qu’il a ajouté à ce
sujet ce qui suit:

«Dans l'affaire des Activités militaires, la Cour a affirmé sa com-
pétence prima facie précisément parce qu'elle était en présence de
deux déclarations d'acceptation déposées en application de l’article
36, paragraphe 2, de son Statut, alors que l’une de ces déclarations
(celle du Nicaragua) voyait sa validité contestée et que l’autre (celle
des Etats-Unis) contenait une réserve directement pertinente pour
l'affaire en question (C.J. Recueil 1984, p. 180, par. 26). La Cour à
fortiori doit affirmer sa compétence prima facie dans notre affaire
puisqu'on est en présence de deux déclarations dont la validité ne
119 ACTIVITÉS ARMÉES (ORDONNANCE I VII 00)

saurait faire de doute et qui ne contiennent aucune réserve qui serait
susceptible d'empêcher la Cour d’exercer sa juridiction»:

23. Considérant qu’à l'audience le Congo a enfin indiqué qu’«[aJucun
élément tiré du contexte politique et diplomatique qui entoure la présente
affaire n’est susceptible d'empêcher la Cour de prendre les mesures que
les circonstances exigent»; qu'il a fait état de ce que «le Conseil de sécu-
rité a adopté une résolution — la résolution 1304 du 16 juin 2000 — dans
laquelle il a exigé que l'Ouganda retire ses troupes non seulement de
Kisangani mais aussi de l’ensemble du territoire congolais, et ceci sans
plus tarder»; qu’il a exposé que «llje retrait des troupes ougandaises ...
est en substance ce que le Congo demande à la Cour d'indiquer, non pas
en tant que mesure politique visant au maintien de la paix et de la sécu-
rité internationales mais sur un plan judiciaire»: et que, se référant à la
jurisprudence de la Cour, il a observé qu’«{o]n ne peut cependant tirer de
cette compétence parallèle du Conseil et de la Cour un obstacle quel-
conque à l’exercice par celle-ci de sa juridiction»; et considérant que le
Congo, rappelant que la résolution 1304 «ne vise pas uniquement
POuganda, mais aussi le Rwanda», a relevé que «si, le 23 juin 1999, trois
requêtes distinctes ont été déposées, dont une contre l'Ouganda, et l’autre
contre le Rwanda, c’est uniquement à l'encontre de l'Ouganda que la
République démocratique du Congo a estimé opportun d'introduire une
demande en indication de mesures conservatoires»: qu'il a observé que
«[cles circonstances particulières ne sont évidemment pas de nature à
empêcher la Cour d'indiquer les mesures conservatoires qui font l’objet
de la présente instance»; qu'il a précisé qu’«fi]l ne s’agit pas de demander
à la Cour d’enjoindre à un Etat non partie à l'instance d'adopter un com-
portement donné»; et qu'il a ajouté ce qui suit:

«La Cour peut donc parfaitement se prononcer sur une demande
qui concerne spécifiquement et exclusivement l'Etat ougandais même
Si, proprio motu, de sa propre initiative, il ne serait pas exclu, si elle
l'estime opportun, qu'elle indique par ailleurs des mesures conserva-
toires à l'encontre d’autres Etats dans le cadre d’autres différends
Juridiques, pourvu que ces différends juridiques relèvent de sa com-
pétence prima facie»;

*

24. Considérant qu'à l'audience l'Ouganda a expliqué ce qui suit:

«Les forces congolaises qui ont renversé le président Mobutu
en mai 1997 étaient menées par M. Kabila, l'actuel président. Au
début des combats, l’armée du président Mobutu abandonna l’est du
Congo, n'y laissant aucune présence ni autorité du gouvernement
central. A l'invitation de M. Kabila, les forces ougandaises péné-
trèrent dans la région est du Congo pour collaborer avec son armée
en vue de mettre fin aux activités des rebelles anti-ougandais.
120 ACTIVITÉS ARMÉES (ORDONNANCE | VII 00)

Les forces ougandaises restèrent dans la région est du Congo
après que M. Kabila fut devenu président en mai 1997, toujours à
l'invitation de celui-ci. Le gouvernement central de Kinshasa, qui
était occupé à créer une nouvelle armée et une nouvelle police,
n’était pas capable d'exercer l'autorité dans cette région lointaine du
pays. L’arrangement ainsi conclu avec le président Kabila fut
consigné par un accord écrit daté du 27 avril 1998, qui reconnaît
expressément l'existence de bandes armées menant des activités mili-
taires de part et d’autre de la frontière ougando-congolaise, et qui
prévoit que les forces armées ougandaises et congolaises agiront de
concert en République démocratique du Congo pour mettre fin à
leurs activités» ;

qu’il a ajouté que «f[i} Ouganda n’a aucun d'intérêt territorial en Répu-
blique démocratique du Congo», qu’«[i]l y a un vide politique complet
dans la région est du Congo» et qu’«il n’y a personne d'autre pour conte-
nir les rebelles anti-ougandais ou garantir la sécurité de la frontière
ougandaise»: et considérant qu'à l’audience l'Ouganda a soutenu ce qui
suit:

«Au moment où a été déposée à la Cour la requête introductive
d'instance du 23 juin 1999, le Gouvernement de lOuganda et le
Gouvernement de la République démocratique du Congo étaient
d'ores et déjà, avec d’autres parties au conflit, en train de participer
activement à des négociations directes visant à résoudre ce conflit et
à mettre en place un cadre de paix pour la région. Cet objectif a été
finalement réalisé quand l'accord de Lusaka a été signé... Pour
POuganda par conséquent, toutes les initiatives visant à trouver
d’autres modes de solution du différend procèdent de la mauvaise foi
et sont finalement des moyens de saper tout le processus de paix»:

qu'il a précisé que «[d]e son côté, [il] a cherché à remplir toutes les obli-
gations lui incombant en vertu de l'accord de Lusaka», et que, «[s’T'agis-
sant des événements de Kisangani, l’'Ouganda s’est pleinement conformé
aux résolutions de l'Organisation des Nations Unies sur la question et a
retiré tous ses soldats de la ville»; qu'il a affirmé être «disposé à retirer
toutes ses troupes du territoire de la République démocratique du Congo,
conformément à l'accord de Lusaka et aux résolutions pertinentes du
Conseil de sécurité des Nations Unies»; et qu'il a souligné que tout
retrait immédiat et unilatéral de ses troupes, tel que maintenant sollicité
par le Congo, serait fondamentalement contraire à l'accord de Lusaka et
à l’accord de désengagement de Kampala aux termes desquels le Congo
lui-même a convenu que «le retrait des forces étrangères [de son terri-
toire] se ferait selon un calendrier précis et en fonction de la survenance
d’une série de faits biens déterminés»:

25. Considérant qu'à audience ’Ouganda a également fait valoir que
«{t]ant ladite requête que ladite demande reposent sur des allégations
absurdes que n’étaye pas le moindre élément de preuve présenté à la

13
121 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

Cour»; qu'il a ajouté qu'il n’est «nullement en train de poster massive-
ment des soldats sur [sa] frontière commune avec la République démo-
cratique du Congo, ni sur aucune autre frontière quelconque avec les
Etats limitrophes»; et qu'il a en conséquence prié la Cour de

«rejeter la demande en indication de mesures conservatoires, de
façon que les Parties puissent faire porter tous leurs efforts sur la
mise en œuvre de la résolution du Conseil de sécurité et l'exécution
des obligations découlant de l’accord de Lusaka qui est aujourd’hui
accepté sur le plan régional et sur le plan international comme étant
le moyen le plus valable de mettre fin au conflit actuel dans la Répu-
blique démocratique du Congo»;

26. Considérant qu'à l’audience l'Ouganda a soutenu que, «étant
donné les circonstances, la demande de la République démocratique du
Congo est irrecevable, et ce au motif que la Cour est empêchée en droit
d'exercer ses pouvoirs en vertu de l’article 41 du Statut»: qu'il s’est référé
à cet égard aux ordonnances rendues par la Cour le 14 avril 1992 dans les
affaires des Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie { Jamahiriya
arabe libyenne c. Royaume-Uni) (Jamahiriya arabe libyenne c. Etats-
Unis d’ Amérique}; et qu'il a exposé que «fIJ’objet de la demande en indi-
cation de mesures conservatoires est identique, pour l'essentiel, aux ques-
tions abordées par la résolution [1304] du Conseil de sécurité du 16 juin
[2000]» et que «les principes invoqués par la Cour dans les affaires de
Lockerbie de 1992 doivent ... s'appliquer»;

27. Considérant qu'à l’audience l'Ouganda a fait valoir, à titre subsi-
diaire, que

«même si la Cour avait une compétence prima facie en vertu de
l’article 4i, des préoccupations de réserve et de sagesse judiciaire
militent vigoureusement contre l'exercice du pouvoir discrétionnaire
de la Cour en matière d'indication de mesures conservatoires»;

qu'il a observé que «la demande congolaise a le même objet que la réso-
lution du Conseil de sécurité», que «[IJ Ouganda accepte la résolution
qui, en tout état de cause, a été adoptée conformément aux dispositions
du chapitre VII de la Charte et est donc contraignante» et que, «[cJonfor-
mément à la résolution, l'Ouganda a retiré toutes ses forces de Kisan-
gani»: et qu'il en a conclu que «la demande se trouve en pratique rendue
superflue» ; considérant que l’'Ouganda a allégué que «tous les Etats per-
tinents et les autres parties intéressées ont expressément consenti à ce que
le règlement des questions pendantes se fasse exclusivement en recourant
aux modalités définies par l’accord de Lusaka et par le processus de paix
ultérieur» et que «[Îl'accord de Lusaka représente, comme le reconnaît
effectivement la résolution du Conseil de sécurité, le mécanisme régional
pertinent pour assurer l’ordre public»: considérant que l'Ouganda a sou-
tenu que «la Cour ne devrait pas indiquer de mesures conservatoires,
l'Etat demandeur ne s'étant pas conformé aux règles normales et néces-

14
122 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

saires relatives à l'équité de la procédure»; qu'il a indiqué que «[l]a Cour
n’a pas encore reçu le mémoire de Etat demandeur», que «[l]a requête
est bien entendu disponible ... mais [que] les allégations qu’elle contient
ne concernent pas l'Ouganda ou ses forces armées», que «la demande
elle-même comporte des lacunes sur des points de fond et n’est étayée par
aucun élément de preuve» et que la «notification voulue à l'Etat défen-
deur» pose problème (demande présentée le 19 juin 2000 et argumenta-
tion du Congo présentée le 26 juin 2000); qu'il a exposé, «pour ce qui est
de l'équité de la procédure», que I’« Etat demandeur a jugé bon, dans
cette procédure, de réserver un traitement particulier à l'Ouganda», alors
que «[l’accord de Lusaka] a été signé par six Etats qui sont tous — et non
uniquement l'Ouganda — liés par les dispositions relatives au désenga-
gement» et que «la résolution du Conseil de sécurité du 16 juin demande
a «toutes les parties» ... de mettre fin aux hostilités et mentionne a plu-
sieurs reprises les forces rwandaises»; et qu'il s'est référé aussi au « prin-
cipe de l'affaire de ’ Or monétaire»:

28. Considérant qu’à l’audience POuganda a souligné que «toutes les
actions ... [de ses] forces armées ... ont été conformes aux principes de la
Charte des Nations Unies»; et qu'il a précisé, se référant à des «activités
de bandes armées opérant à partir du territoire congolais», qu’«[e]n fai-
sant face à ces menaces à son intégrité territoriale et à sa sécurité,
l’'Ouganda a agi conformément à l’article 51 de la Charte»;

29. Considérant qu’à Paudience l’Ouganda a soutenu qu'il y avait
«absence de tout lien précis entre la demande et la revendication origi-
nelle», celle-ci «ne portfant] ... pas sur un confit entre les forces armées
ougandaises et rwandaises»; et qu'il a fait valoir que «la demande
[congolaise ne] répond [pas] au critère d'urgence ou au risque de dom-
mage irréparable» et qu'il ne peut «y avoir urgence alors que le Congo a
attendu près d’un an avant de déposer une plainte»;

30. Considérant qu’à l'audience l'Ouganda a exposé que «l'accord de
Lusaka institue un mécanisme global pour assurer l’ordre public et ... a
été signé par les chefs d’Etat de six pays africains et par les dirigeants de
trois groupes rebelles congolais», et qu’«[i]l s’agit en conséquence d’un
accord international contraignant ... qui doit régir les relations entre les
parties au conflit dans la République démocratique du Congo, et au sein
de ces parties, et, en particulier, entre la République démocratique du
Congo et l’Ouganda»; qu'il a indiqué que «les parties à l’accord de
Lusaka, y compris la République démocratique du Congo et l’Ouganda,
continuent d’exprimer leur plein appui à l'accord...» et que «[lJe Conseil
de sécurité et le Secrétaire général ont déclaré à maintes reprises que
[ledit] accord ... constitue la seule voie viable pour instaurer la paix en
République démocratique du Congo, et pour instaurer la paix entre la
République démocratique du Congo et ses voisins...»: et qu'il a souligné
que les mesures conservatoires précises que demande la République démo-
cratique du Congo sont en contradiction directe avec l’accord de Lusaka
et avec les résolutions du Conseil de sécurité — y compris la résolution
1304... — exigeant le respect de l'accord»:

15
123 ACTIVITÉS ARMÉES (ORDONNANCE | VII 00)

31. Considérant qu’en réponse aux arguments avancés par POuganda,
le Congo, concernant la condition d'urgence, a fait valoir notamment
qu’«[ijl ne peut en aucun cas être fait référence à une éventuelle absence
d'introduction d’une demande pour évoquer l’inexistence d’une urgence»,
et que «Kisangani avait été agressée ... à trois reprises ... dont une il y a
quelques semaines, montrant] une fois de plus les dangers et les risques
irréparables qu’encouraient les habitants [du fait] d’une présence continue
d’armées étrangères sur le territoire [congolais]»; considérant que le
Congo, se référant à l’un des arguments tirés par l'Ouganda de la résolu-
tion 1304 du Conseil de sécurité, a indiqué qu’«on ne peut pas démontrer
une incompatibilité entre le texte de la résolution et le texte des deman-
des»; considérant que le Congo, s'agissant de argument ougandais rela-
tif à l'«absence du Rwanda», a observé, en se référant à la jurisprudence
de la Cour, qu’un Etat demandeur avait «la possibilité ... d'isoler sur le
plan procédural une relation particulière avec un autre Etat»: et considé-
rant que le Congo, en réponse à l'argument ougandais afférent à l'accord
de Lusaka, a fait valoir que ledit accord «ne peult] en aucun cas contre-
dire [les règles de l'interdiction du recours à la force, de l’interdiction de
l'agression et de l'occupation]» et «ne prévoi[t] que les modalités d’un
retrait mais ne peult], en aucun cas, transiger sur l'exigence du retrait...»:

*
* *

32. Considérant que chacune des deux Parties a fait une déclaration
reconnaissant la juridiction obligatoire de la Cour conformément au para-
graphe 2 de l'article 36 du Statut de la Cour; que la déclaration de
POuganda a été déposée auprès du Secrétaire général de l'Organisation
des Nations Unies le 3 octobre 1963 et que celle du Congo (ex-Zaire) l’a
été le 8 février 1989; qu'aucune des deux déclarations ne comporte de
réserve; et que l'Ouganda a précisé dans sa déclaration que celle-ci était
faite sous la seule condition de réciprocité:

33. Considérant qu’en présence d'une demande en indication de me-
sures conservatoires la Cour n'a pas besoin, avant de décider d'indiquer
ou non de telles mesures de s'assurer d’une manière définitive qu'elle a
compétence quant au fond de l'affaire, mais qu’elle ne peut cependant
indiquer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence
de la Cour pourrait être fondée:

34. Considérant que la Cour estime que les déclarations faites par les
Parties conformément au paragraphe 2 de l’article 36 de son Statut cons-
tituent prima facie une base sur laquelle sa compétence pourrait être
fondée en l’espèce ;

* *

35. Considérant que, dans sa demande en indication de mesures conser-
vatoires, le Congo se réfère à la résolution 1304 (2000), adoptée par le

16
124 ACTIVITÉS ARMÉES (ORDONNANCE I| VII 00)

Conseil de sécurité des Nations Unies le 16 juin 2000; considérant que
cette résolution a été adoptée par le Conseil de sécurité agissant en vertu
du chapitre VII de la Charte des Nations Unies; et considérant qu'aux
termes de ladite résolution le Conseil de sécurité:

«1. Demande à toutes les parties de mettre fin aux hostilités sur
tout le territoire de la République démocratique du Congo et de
s'acquitter des obligations qui leur incombent en vertu de l’accord de
cessez-le-feu et des dispositions pertinentes du plan de désengage-
ment de Kampala en date du 8 avril 2000:

2. Condamne à nouveau sans réserve les combats entre les forces
ougandaises et rwandaises à Kisangani, en violation de la souverai-
neté et de l'intégrité territoriale de la République démocratique du
Congo, et exige que ces forces et celles qui leur sont alliées mettent
fin aux affrontements:

3. Exige que les forces ougandaises et rwandaises, ainsi que les
forces de opposition armée congolaise et d’autres groupes armés, se
retirent immédiatement et complètement de Kisangani, et demande à
toutes les parties à l’accord de cessez-le-feu de respecter la démilita-
risation de la ville et de ses environs:

4. Exige également:

a) Que l'Ouganda et le Rwanda, qui ont violé la souveraineté et
l'intégrité territoriale de la République démocratique du Congo,
retirent toutes leurs forces du territoire de la République démo-
cratique du Congo sans plus tarder, conformément au calendrier
prévu dans l’accord de cessez-le-feu et le plan de désengagement
de Kampala en date du 8 avril 2000:

b) Que chaque étape du retrait accomplie par les forces ougandaises
et rwandaises fasse l’objet d’une action réciproque de la part des
autres parties, conformément au même calendrier ;

c} Qu'il soit mis fin à toute autre présence et activité militaires
étrangères, directes ou indirectes, sur le territoire de la Répu-
blique démocratique du Congo, conformément aux dispositions
de l'accord de cessez-le-feu ;

5. Exige, dans ce contexte, que toutes les parties s’abstiennent de
toute action offensive pendant le processus de désengagement et de
retrait des forces étrangères;

6. Prie le Secrétaire général de garder à l’étude les arrangements
relatifs au déploiement du personnel de la mission de l'Organisation
des Nations Unies en République démocratique du Congo, comme
autorisé et dans les conditions définies par la résolution 1291 (2000),
aux fins de la surveillance de la cessation des hostilités, du désenga-
gement des forces et du retrait des forces étrangères, tels qu'ils sont
décrits aux paragraphes 1 à 5 ci-dessus et d’aider à la planification de
ces tâches, et le prie également de recommander tout ajustement qui
pourrait devenir nécessaire à cet égard;

7. Demande à toutes les parties, tout en se conformant aux dispo-

17
125

18

ACTIVITÉS ARMÉES (ORDONNANCE 1 VII 00)

sitions des paragraphes | à 5 ci-dessus, de coopérer aux efforts de la
MONUC pour ce qui a trait à la surveillance de la cessation des hos-
tilités, du désengagement des forces et du retrait des forces étran-
gères ;

8. Exige que les parties à l'accord de cessez-le-feu coopèrent au
déploiement de la MONUC dans les zones d’opérations jugées néces-
saires par le représentant spécial du Secrétaire général, notamment
en levant les restrictions a la liberté de circulation du personnel de la
MONUC et en assurant sa sécurité ;

9. Demande a toutes les parties congolaises de prendre pleinement
part au dialogue national prévu dans l'accord de cessez-le-feu, et
demande en particulier au Gouvernement de la République démo-
cratique du Congo de réaffirmer sa volonté de voir aboutir le dia-
logue national, d’honorer ses obligations a cet égard et de coope-
rer avec le facilitateur choisi avec l’aide de l'Organisation de l'unité
africaine ainsi que de permettre que l’opposition et les diverses
composantes de la société civile puissent pleinement participer à la
concertation;

10. Exige que toutes les parties mettent fin à toutes formes d’assis-
tance aux groupes armés visés au paragraphe 9.1 de annexe A de
l'accord de cessez-le-feu, ou de coopération avec eux;

Il. Accueille avec satisfaction les efforts accomplis par les parties
afin d'engager un dialogue sur la question du désarmement, de la
démobilisation, de la réinstallation et de la réinsertion des membres
de tous les groupes armés visés au paragraphe 9.1 de l’annexe A de
l'accord de cessez-le-feu, et demande instamment aux parties, en par-
ticulier au Gouvernement de la République démocratique du Congo
et au Gouvernement du Rwanda, de poursuivre ces efforts en étroite
coopération;

12. Exige que toutes les parties se conforment en particulier aux
dispositions du paragraphe 12 de annexe A de l'accord de cessez-
le-feu, qui concerne la normalisation des conditions de sécurité le
long des frontières entre la République démocratique du Congo et
ses Voisins;

13. Condamne tous les massacres et autres atrocités commis sur le
territoire de la République démocratique du Congo et demande ins-
tamment qu'une enquête internationale sur ces événements soit
ouverte en vue de traduire les responsables en justice;

14. Est d'avis que les Gouvernements ougandais et rwandais
devraient fournir des réparations pour les pertes en vies humaines et
les dommages matériels qu'ils ont infligés à la population civile de
Kisangani, et prie le Secrétaire général de lui présenter une évalua-
tion des torts causés, sur la base de laquelle puissent être déterminées
ces réparations à prévoir;

15. Demande à toutes les parties au conflit dans la République
démocratique du Congo de protéger les droits de l’homme et de res-
pecter le droit international humanitaire:
126

ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

16. Demande également a toutes les parties de faire en sorte que le
personnel des organismes de secours ait accès, sans entrave ni risque
pour sa sécurité, à ceux qui ont besoin d’assistance, et rappelle que les
parties doivent également offrir des garanties en ce qui concerne la
protection, la sécurité et la liberté de circulation du personnel des
Nations Unies et des organismes de secours humanitaires apparentés;

17. Demande à toutes les parties de coopérer avec le Comité inter-
national de la Croix-Rouge afin de lui permettre de s'acquitter de ses
mandats ainsi que des tâches qui lui sont confiées dans l'accord de
cessez-le-feu;

18. Réaffirme qu'il importe d'organiser, au moment opportun,
sous les auspices de l'Organisation des Nations Unies et de ’Orga-
nisation de l’unité africaine, une conférence internationale sur la
paix, la sécurité, la démocratie et le développement dans la région
des Grands Lacs, à laquelle participeraient tous les gouvernements
de la région et toutes les autres parties concernées ;

19. Se déclare prêt à examiner les mesures qui pourraient être
imposées, conformément aux attributions que lui confère la Charte
des Nations Unies, au cas où certaines parties manqueraient de se
conformer pleinement aux dispositions de la présente résolution;

20. Décide de demeurer activement saisi de la question.»

36. Considérant que la Cour note que l'Ouganda fait valoir que la
demande en indication de mesures conservatoires du Congo porte essen-
tiellement sur les mêmes questions que cette résolution, que ladite
demande est par suite irrecevable, et que cette demande est en outre sans
objet car l’Ouganda accepte pleinement la résolution en question et s’y
conforme: considérant que la résolution 1304 (2600) du Conseil de sécu-
rité et les mesures prises en exécution de celle-ci ne sauraient empêcher la
Cour d'agir en conformité avec son Statut et son Règlement; qu’en par-
ticulier, comme la Cour a déjà eu l'occasion de l’observer,

19

«même si la Charte

«départage nettement les fonctions de l’Assemblée générale et du
Conseil de sécurité en précisant que, à l'égard d’un différend ou
d'une situation quelconque, la première ne doit faire aucune recom-
mandation sur ce différend ou cette situation, à moins que le
Conseil de sécurité ne le lui demande, ... aucune disposition sem-
blable ne figure dans la Charte sur le Conseil de sécurité et la
Cour. Le Conseil a des attributions politiques; la Cour exerce des
fonctions purement judiciaires. Les deux organes peuvent donc
s'acquitter de leurs fonctions distinctes mais complémentaires à
propos des mêmes événements» (Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), compétence et recevabilité, arrêt, CIJ. Recueil
1984, p. 434-435)» (Application de la convention pour la préven-
tion et la répression du crime de génocide, mesures conservatoires,
ordonnance du 8 avril 1993, CL J. Recueil 1993, p. 19, par. 33);
127 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

et qu'en l'espèce, le Conseil de sécurité n'a pris aucune décision qui empé-
cherait prima facie que les droits revendiqués par le Congo puissent «être
considérés comme des droits qu’il conviendrait de protéger par l’indica-
tion de mesures conservatoires» (Questions d'interprétation et d'applica-
tion de la convention de Montréal de 1971 résultant de l'incident uérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures conser-
vatoires, ordonnance du 14 avril 1992, C.J. Recueil 1992, p. 15,
par. 40):

37. Considérant que la Cour a pris note de l'accord de Lusaka, au-
quel la résolution 1304 (2000) du Conseil de sécurité se réfère a plusieurs
reprises; que cet accord constitue un accord international liant les
Parties; qu’il ne saurait cependant empêcher la Cour d’agir en conformité
avec son Statut et son Règlement;

38. Considérant que la Cour ne saurait davantage être empêchée d'indi-
quer des mesures conservatoires dans une instance au seul motif qu’un
Etat qui a porté simultanément plusieurs affaires similaires devant la
Cour ne sollicite de telles mesures que dans l'une d’entre elles: et que,
conformément au paragraphe | de l’article 75 de son Règlement, la Cour
peut en tout état de cause décider d'examiner d'office si les circonstances
d’une affaire exigent l'indication de mesures conservatoires:

kok

39. Considérant que le pouvoir d'indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des Parties en attendant qu’elle rende sa décision, et
présuppose qu'un préjudice irréparable ne doit pas être causé aux droits
en litige dans une procédure judiciaire; qu'il s'ensuit que la Cour doit se
préoccuper de sauvegarder par de telles mesures les droits que l'arrêt
qu'elle aura ultérieurement à rendre pourrait éventuellement reconnaître,
soit au demandeur, soit au défendeur; et considérant que de telles me-
sures ne sont justifiées que s'il y a urgence;

40. Considérant que les droits qui, d’après la requête du Congo, cons-
tituent l’objet du litige sont essentiellement ses droits à la souveraineté et
à l'intégrité territoriale, à l'intégrité de ses biens et de ses ressources natu-
relles, ainsi que ses droits au respect des règles du droit international
humanitaire et des instruments relatifs à la protection des droits de
l'homme; et considérant que ce sont les droits ainsi revendiqués qui
doivent retenir l’attention de la Cour dans son examen de la pré-
sente demande en indication de mesures conservatoires;

41. Considérant que la Cour dispose d'informations sur les faits de la
présente espèce, notamment celles que fournit la résolution 1304 (2000)
précitée du Conseil de sécurité, en date du 16 juin 2000: considérant
cependant qu’à ce stade de la procédure la Cour est appelée seulement à
examiner si les circonstances portées à son attention exigent l'indication
de mesures conservatoires, et qu’elle n’est pas habilitée à conclure défini-
tivement sur les faits ou leur imputabilité, sa décision devant laisser intact

20
128 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

le droit de chacune des Parties de faire valoir à cet égard ses moyens au
fond;

42. Considérant qu'il n'est pas contesté qu’à ce jour des forces ougan-
daises se trouvent sur le territoire du Congo, que des combats ont opposé
sur ce territoire ces forces à celles d’un Etat voisin, que ces combats ont
entraîné de nombreuses pertes civiles ainsi que des dommages matériels
importants, et que la situation humanitaire demeure profondément préoc-
cupante; et considérant qu'il n’est pas davantage contesté que des viola-
tions graves et répétées des droits de l’homme et du droit international
humanitaire, y compris des massacres et autres atrocités, ont été com-
mises sur le territoire du Congo;

43. Considérant qu'au vu des circonstances, la Cour est d’avis que les
personnes, les biens et les ressources se trouvant sur le territoire du
Congo, en particulier dans la zone de conflit, demeurent gravement expo-
sés, et qu'il existe un risque sérieux que les droits en litige dans la présente
espèce, tels que décrits au paragraphe 40 ci-dessus, subissent un préjudice
irréparable; considérant que l'urgence qui caractérise actuellement la
situation ne saurait en rien être affectée par le fait que le Congo n’a pas
présenté sa demande de mesures conservatoires en même temps que sa
requête; et considérant que la Cour estime en conséquence que des me-
sures conservatoires doivent être indiquées d’urgence aux fins de proté-
ger ces droits; considérant que le paragraphe 2 de l’article 75 du Règle-
ment reconnaît à la Cour le pouvoir d'indiquer des mesures totalement ou
partiellement différentes de celles qui sont sollicitées;

44. Considérant que, indépendamment des demandes en indication de
mesures conservatoires présentées par les parties à l'effet de sauvegarder
des droits déterminés, la Cour dispose, en vertu de l’article 41 de son Sta-
tut, du pouvoir d'indiquer des mesures conservatoires en vue d'empêcher
Paggravation ou l'extension du différend quand elle estime que les cir-
constances l’exigent (Frontière terrestre et maritime entre le Cameroun et
le Nigéria, mesures conservatoires, ordonnance du 15 mars 1996, CII.
Recueil 1996, p. 22-23, par. 41); considérant qu’eu égard aux éléments
d'information à sa disposition, et en particulier au fait que le Conseil de
sécurité a constaté, dans sa résolution 1304 (2000), que la situation au
Congo faisait «peser une menace sur la paix et la sécurité internationales
dans la région», la Cour est d’avis qu’il existe un risque sérieux que sur-
viennent des faits de nature à aggraver ou étendre le différend ou à en
rendre la solution plus difficile:

x OR

45. Considérant que, compte tenu des considérations susmentionnées,
la Cour conclut que les circonstances exigent qu'elle indique des mesures
conservatoires, ainsi qu'il est prévu à l’article 41 de son Statut;

46. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de

21
129 ACTIVITES ARMEES (ORDONNANCE | VII 00)

l'affaire, ni aucune question relative au fond lui-même, et qu'elle laisse
intact le droit du Gouvernement du Congo et du Gouvernement de
l'Ouganda de faire valoir leurs moyens en ces matières;

47. Par ces motifs,

La Cour,

Indique à titre provisoire, en attendant sa décision dans l'instance
introduite par la République démocratique du Congo contre la Répu-
blique de l’Ouganda, les mesures conservatoires suivantes:

1) A l’unanimité,

Les deux Parties doivent, immédiatement, prévenir et s’abstenir de tout
acte, et en particulier de toute action armée, qui risquerait de porter
atteinte aux droits de l’autre Partie au regard de tout arrêt que la Cour
pourrait rendre en l’affaire, ou qui risquerait d'aggraver ou d’étendre le
différend porté devant elle ou d’en rendre la solution plus difficile;

2) A l’unanimité,

Les deux Parties doivent, immédiatement, prendre toutes mesures
nécessaires pour se conformer à toutes leurs obligations en vertu du droit
international, en particulier en vertu de la Charte des Nations Unies et
de la Charte de l'Organisation de l'unité africaine, ainsi qu’à la résolu-
tion 1304 (2000) du Conseil de sécurité des Nations Unies en date du
16 juin 2000;

3) A l'unanimité,

Les deux Parties doivent, immédiatement, prendre toutes mesures
nécessaires pour assurer, dans la zone de conflit, le plein respect des
droits fondamentaux de l’homme, ainsi que des règles applicables du
droit humanitaire.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le premier juillet deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement de la République de l'Ouganda.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

22
130 ACTIVITÉS ARMEES (ORDONNANCE | VII 00)

MM. Opa et Koroma, juges, joignent des déclarations à Pordonnance.

(Paraphé) G.G.
(Paraphé) Ph.C.

23
